EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Wayland May 12, 2021.

The application has been amended as follows: 
Claims 13,14,16,18,23,27-30,32-35,37,38,49,50 are cancelled without prejudice to their further prosecution in a continuation application.
Claims 65,66,71,73-80,82 and 86-88 are rejoined.
In claim 10, replace lines 6 to last line with – is of Formula (Ia) or (Ib)
       
    PNG
    media_image1.png
    215
    196
    media_image1.png
    Greyscale
  (Ia)     or         
    PNG
    media_image2.png
    210
    191
    media_image2.png
    Greyscale
 (Ib),
wherein X is selected from the group consisting of acetate, propionate, lactate, citrate, tartrate, succinate, fumarate, maleate, malonate, mandelate, phthalate, phosphate, nitrate, sulfate, ethanesulfonate, phosphonate, napthalenesulfonate, benzenesulfonate, toluenesulfonate, camphorsulfonate, 

Replace claim 52, with – The compound of claim 10, wherein the compound is


    PNG
    media_image3.png
    186
    200
    media_image3.png
    Greyscale
--

In claim 65, line 1, replace “compound” with –compounds—
In claim 78, line 1, replace “that is” with –selected from—
In claim 79, line 1, replace “74” with –75—
In claim 87, line 1, after “is” add –selected from—
In claim 88, after “is” add –selected from—

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record Kitao (US 4,449,516), because while Kitao teaches dyes with possible selection of similar substituents, Kitao does not teach or fairly suggest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/AMINA S KHAN/Primary Examiner, Art Unit 1761